IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21303
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

versus

DAVID ROSS STEINHEIMER, also known as
David R. Steinheimer, also known as Hotguy Moray,
also known as Steinheimer 1,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-813-1
                       --------------------
                          October 4, 2002

Before JOLLY, PARKER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel for David Ross Steinheimer has requested leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Steinheimer has responded to

the motion by filing a motion seeking dismissal of his appeal

without prejudice.   His motion for dismissal without prejudice is

DENIED.   See FED. R. APP. P. 42(b); 5TH CIR. R. 42.4.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21303
                               -2-

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   5TH CIR. R. 42.2.